Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                             CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                         INJUNCTIVE RELIEF SOUGHT

  BRU'S ROOM SPORTS GRILL OF SOUTHERN
  PALM CROSSING, INC., a Florida Profit
  Corporation, d/b/a BRU'S ROOM SPORTS GRILL,
  BRU'S ROOM SPORTS GRILL, INC., a Florida
  Profit Corporation, d/b/a BRU'S ROOM SPORTS
  GRILL, BRU'S ROOM SPORTS GRILL OF
  COCONUT CREEK LLC, a Florida Limited
  Liability Company, d/b/a BRU'S ROOM SPORTS
  GRILL, and BRU'S ROOM SPORTS GRILL OF
  PEMBROKE PINES, INC., a Florida Profit
  Corporation d/b/a BRU'S ROOM SPORTS GRILL,

        Defendants.
  _________________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

  files this Complaint and sues BRU'S ROOM SPORTS GRILL OF SOUTHERN PALM

  CROSSING, INC., a Florida Profit Corporation d/b/a BRU'S ROOM SPORTS GRILL, BRU'S

  ROOM SPORTS GRILL, INC., a Florida Profit Corporation d/b/a BRU'S ROOM SPORTS

  GRILL, BRU'S ROOM SPORTS GRILL OF COCONUT CREEK LLC, a Florida Limited

  Liability Corporation d/b/a BRU'S ROOM SPORTS GRILL and BRU'S ROOM SPORTS

  GRILL OF PEMBROKE PINES, INC., a Florida Profit Corporation d/b/a BRU'S ROOM

  SPORTS GRILL (collectively “Defendants”) for declaratory and injunctive relief, attorneys’

  fees, expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42



                                                  27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 23




  U.S.C. §12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as

  follows:


                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28

  U.S.C. §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on

  Defendants’ violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as

  the 2010 ADA Standards.

         2.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C.

  §1391(B) and the Internal Operating Procedures for the United States District Court for the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach

  County, Florida.

                                                 PARTIES

         3.      Plaintiff, HOWARD COHAN is a resident of the state of Florida residing in Palm

  Beach County, Florida, and is otherwise sui juris.

         4.      Upon information and belief, Defendants are the lessees, operators, owners and

  lessors of the Real Properties, which are subject to this suit, and are located at:

              a. 11111 Southern Boulevard, Royal Palm Beach, Florida 33411 (“Bru’s Royal

                 Palm Beach”);

              b. 35 NE 2nd Avenue, Delray Beach, Florida 33444 (“Bru’s Delray”);

              c. 1000 N. University Drive, Coral Springs, Florida 33071 (“Bru’s Coral Springs”)

              d. 5460 W. Hillsboro Boulevard, Coconut Creek, Florida 33073 (“Bru’s Coconut

                 Creek”); and




                                                    27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 23




               e.   10060 Pines Boulevard, Pembroke Pines, Florida 33024 (“Bru’s Pembroke

                    Pines”)

  and are the owners of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          5.        The Premises are places of public accommodation.

          6.        Defendants are authorized to conduct, and is in fact conducting, business within

  the state of Florida.

          7.        Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

  cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities.

          8.        Plaintiff personally visited Defendants’ Premises on the following dates (and prior

  to instituting this action):

               a. Bru’s Royal Palm Beach: February 20, 2017, March 29, 2018, March 30, 2018,

                    and November 6, 2019

               b. Bru’s Delray: February 15, 2018, June 30, 2019, and November 6, 2020

               c. Bru’s Room Coral Springs: September 20, 2018, November 21, 2019, and

                    October 27, 2020

               d. Bru’s Room Coconut Creek: July 9, 2018, April 23, 2019, and October 30, 2020




                                                    27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 23




                e. Bru’s Room Pembroke Pines: October 2, 2018, December 20, 2019, and October

                   27, 2020

          9.       At the time of Plaintiff’s visit to the Premises, Plaintiff suffered from a “qualified

  disability” under the ADA, and required the use of fully accessible restrooms and fully

  accessible service and eating areas. Plaintiff personally visited the Premises, but was denied full

  and equal access and full and equal enjoyment of the facilities and amenities within the Premises,

  even though he would be classified as a “bona fide patron”. A true and correct copy of the

  Plaintiff’s Receipt is attached hereto as Exhibit “1”.

          10.      Plaintiff, in his individual capacity, will absolutely return to the Premises in the

  near future and avail himself to the services offered at the Premises when Defendants modify the

  Premises or modifies the policies and practices to accommodate individuals who have physical

  disabilities.

          11.      Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          12.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants are compelled to comply with the

  requirements of the ADA.

          13.      Plaintiff would like to be able to be a patron of the Premises in the near future and

  be able to enjoy the goods and services that are available to the able-bodied public, but is

  currently precluded from doing so as a result of Defendants’ discriminatory conduct as described

  herein. Plaintiff will continue to be precluded from using the Premises until corrective measures




                                                    27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 23




  are taken at the Premises to eliminate the discrimination against persons with physical

  disabilities.

          14.     Completely independent of his personal desire to have access to this place of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to the Premises in the near future to verify its

  compliance or non-compliance with the ADA and to otherwise use the public accommodation as

  members of the able-bodied community are able to do. Independent of other subsequent visits,

  Plaintiff also intends to visit the Premises regularly to verify its compliance or non-compliance

  with the ADA, and its maintenance of the accessible features of the Premises. In this instance,

  Plaintiff, in Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered

  barriers to access at the Premises, engaged and tested those barriers, suffered legal harm and

  legal injury and will continue to suffer such harm and injury as a result of the illegal barriers to

  access and the violations of the ADA set forth herein. It is Plaintiff’s belief that said violations

  will not be corrected without Court intervention, and thus Plaintiff will suffer legal harm and

  injury in the near future.

          15.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modifies the policies and practices to accommodate




                                                   27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 23




  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

         16.      Prior to instituting this action, Plaintiff, through Counsel, notified each of the

  Defendants on October 26, 2018 regarding ongoing violations at the properties pursuant to a

  Settlement Agreement executed in another matter, which required notice to “any Bru’s Room

  entity” and specifically included each of the Defendants. Despite being provided with notice on

  October 26, 2018, Defendants failed to resolve the existing violations.

                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         17.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 16

  above as if fully stated herein.

         18.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendants have ten (10) or fewer employees and gross receipts of

  $500,000.00 or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         19.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with

                  disabilities and, despite some improvements, such forms of discrimination against

                  disabled individuals continue to be a pervasive social problem, requiring serious

                  attention;




                                                  27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 23




               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public

                  services and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         20.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and




                                                    27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 23




                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

          21.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendants’ Premises are places of public accommodation covered by the ADA by the fact that

  the Premises provide services to the general public and must be in compliance therewith.

          22.      Defendant have discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          23.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          24.      Defendants’ policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated

  way possible.

          25.      Plaintiff will return to the Premises in the near future and enjoy the goods,

  services, facilities, privileges, advantages and/or accommodations at the Premises on a planned,

  or a spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by

  Defendants’ failure and refusal to provide persons with disabilities with full and equal access to




                                                     27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 23




  its facilities at the Premises. Therefore, Plaintiff continues to suffer from discrimination and

  injury due to the architectural barriers that are in violation of the ADA.

           26.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

  Department of Justice, Office of the Attorney General promulgated Federal Regulations to

  implement the requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA

  Accessibility Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which

  said Department may obtain civil penalties of up to $55,000.00 for the first violation and

  $110,000.00 for each subsequent violation.1

      I.         Bru’s Royal Palm Beach

           Outdoor Seating (by water)

                 a. Failure to provide seating for a person(s) with a disability that has the correct

                    clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

                    902.2, 305 and 306.

                 b. Failure to provide a sufficient amount of seating when dining surfaces are

                    provided for the consumption of food or drink for a person(s) with a disability in

                    violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           Outdoor Seating (Bar)

                 c. Failure to provide seating for a person(s) with a disability that has the correct

                    clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

                    902.2, 305 and 306.




  1
    Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00
  to $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent
  violations. See 28 C.F.R. §§36 and 85.


                                                    27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 10 of 23




           d. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           e. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Indoor Seating

           f. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           g. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Men’s Restroom (GENERAL)

           h. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

              404.2, 404.2.4 and 404.2.4.1.

           i. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

              404, 605.3 and 606.2. (Sink)

           j. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

              and 606.2



                                              27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 11 of 23




              k. Failure to provide the correct opening width for a forward approach into a urinal,

                 stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

                 404, 605.3 and 606.2. (Urinal)

           Men’s Restroom (ACCESSIBLE STALL)

              l. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

                 606 and 606.5.

              m. Failure to provide operable parts that are functional or are in the proper reach

                 ranges as required for a person with a disability in violation of 2010 ADAAG §§

                 309, 309.1, 309.3, 309.4 and 308.

              n. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                 and 606.2

              o. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

                 404.2, 404.2.4 and 404.2.4.1.

     II.      Bru’s Delray

           Restaurant and Bar Area, Outdoor Seating

              a. Failure to provide accessible seating for person(s) with a disability at a bar or

                 adjacent table in the bar area, recreational area or a table area adjacent to a pool

                 for food or beverage service, or at a computer work surface such as in a business

                 center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

                 §4.32.4 of the 1991 ADA Standards.



                                                  27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 12 of 23




           b. Failure to provide seating for a person(s) with a disability that has the correct

              clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

              902.2, 305 and 306.

           c. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           d. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Men’s Restroom (GENERAL)

           e. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

              404.2, 404.2.4 and 404.2.4.1.

           f. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

           g. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

        Men’s Restroom (ACCESSIBLE STALL)

           h. Failure to provide operable parts that are functional or are in the proper reach

              ranges as required for a person with a disability in violation of 2010 ADAAG §§

              309, 309.1, 309.3, 309.4 and 308.




                                              27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 13 of 23




               i. Failure to provide the water closet in the proper position relative to the side wall

                  or partition in violation of 2010 ADAAG §§ 604 and 604.2.

               j. Providing grab bars of improper horizontal length or spacing as required along the

                  rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

     III.      Bru’s Coral Springs

            Outdoor Bar and Seating Area

               a. Providing counter heights exceeding 36 inches making it impossible to service a

                  person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                  904.4.2, 305 and 306.

               b. Failure to provide accessible seating for person(s) with a disability at a bar or

                  adjacent table in the bar area, recreational area or a table area adjacent to a pool

                  for food or beverage service, or at a computer work surface such as in a business

                  center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

                  §4.32.4 of the 1991 ADA Standards.

               c. Failure to provide seating for a person(s) with a disability that has the correct

                  clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

                  902.2, 305 and 306.

               d. Failure to provide a sufficient amount of seating when dining surfaces are

                  provided for the consumption of food or drink for a person(s) with a disability in

                  violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

               e. Failure to provide a sufficient dispersion of seating thought the facility when

                  dining surfaces are provided for the consumption of food or drink for a person(s)

                  with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.



                                                   27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 14 of 23




        Inside Bar and Bar Area

           f. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           g. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool

              for food or beverage service, or at a computer work surface such as in a business

              center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

              §4.32.4 of the 1991 ADA Standards.

           h. Failure to provide seating for a person(s) with a disability that has the correct

              clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

              902.2, 305 and 306.

           i. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           j. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Men’s Restroom (GENERAL)

           k. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

              404, 605.3 and 606.2




                                               27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 15 of 23




              l. Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

              m. Failure to provide proper signage for an accessible restroom or failure to redirect

                 a person with a disability to the closest available accessible restroom facility in

                 violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                 703.5 and 703.7.2.1.

              n. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG

                 §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

           Men’s Restroom (ACCESSIBLE STALL)

              o. Failure to provide the correct height for a table surface or for a baby changing

                 table, in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of

                 the 1991 ADA Standards.

              p. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                 and 606.2

     IV.      Bru’s Coconut Creek

           Main Bar Inside, Bar Area and Restaurant Seating

              a. Providing counter heights exceeding 36 inches making it impossible to service a

                 person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                 904.4.2, 305 and 306.

              b. Failure to provide accessible seating for person(s) with a disability at a bar or

                 adjacent table in the bar area, recreational area or a table area adjacent to a pool

                 for food or beverage service, or at a computer work surface such as in a business

                                                   27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 16 of 23




              center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

              §4.32.4 of the 1991 ADA Standards.

           c. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           d. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Patio Bar and Seating

           e. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool

              for food or beverage service, or at a computer work surface such as in a business

              center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

              §4.32.4 of the 1991 ADA Standards.

           f. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           g. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Outdoor Dock Bar and Seating

           h. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool



                                               27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 17 of 23




              for food or beverage service, or at a computer work surface such as in a business

              center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

              §4.32.4 of the 1991 ADA Standards.

           i. Failure to provide seating for a person(s) with a disability that has the correct

              clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

              902.2, 305 and 306.

           j. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

        Men’s Restroom (GENERAL)

           k. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

           l. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

           m. Failure to provide a urinal designed for a person with a disability where the rim

              height is no more than 17 inches from the finished floor in violation of 2010

              ADAAG §§ 605 and 605.2.

           n. Failure to provide paper towel dispenser at the correct height above the finished

              floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

           o. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

              404, 605.3 and 606.2



                                              27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 18 of 23




          Men’s Restroom (ACCESSIBLE STALL)

             p. Failure to provide sufficient clear floor space around a water closet without any

                obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                603.2.3, 604, 604.3 and 604.3.1.

             q. Failure to provide the water closet in the proper position relative to the side wall

                or partition in violation of 2010 ADAAG §§ 604 and 604.2.

             r. Failure to provide operable parts that are functional or are in the proper reach

                ranges as required for a person with a disability in violation of 2010 ADAAG §§

                309, 309.1, 309.3, 309.4 and 308.

     V.      Bru’s Pembroke Pines

          Main Bar and Sounding Area (Inside)

             a. Providing counter heights exceeding 36 inches making it impossible to service a

                person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                904.4.2, 305 and 306.

             b. Failure to provide accessible seating for person(s) with a disability at a bar or

                adjacent table in the bar area, recreational area or a table area adjacent to a pool

                for food or beverage service, or at a computer work surface such as in a business

                center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

                §4.32.4 of the 1991 ADA Standards.

             c. Failure to provide a sufficient amount of seating when dining surfaces are

                provided for the consumption of food or drink for a person(s) with a disability in

                violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.




                                                   27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 19 of 23




           d. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Outdoor Bar and Bar Area/Restaurant and Indoor Bar Seating

           e. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           f. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool

              for food or beverage service, or at a computer work surface such as in a business

              center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

              §4.32.4 of the 1991 ADA Standards.

           g. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           h. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Men’s Restroom (GENERAL)

           i. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

              404, 605.3 and 606.2




                                               27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 20 of 23




           j. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

              404.2, 404.2.4 and 404.2.4.1.

           k. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

              606 and 606.5.

           l. Failure to provide a urinal designed for a person with a disability where the rim

              height is no more than 17 inches from the finished floor in violation of 2010

              ADAAG §§ 605 and 605.2.

           m. Failure to provide shelves at the proper height above the finished floor (min 40 –

              max 48 inches) in violation of 2010 ADAAG §§ 603 and 603.4.

        Men’s Restroom (ACCESSIBLE STALL)

           n. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

              606 and 606.5.

           o. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

              and 606.2

        Men’s Restroom – Outside Bar Area (GENERAL)

           p. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

              404, 605.3 and 606.2




                                              27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 21 of 23




                q. Failure to provide the proper insulation or protection for plumbing or other sharp

                   or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

                   606 and 606.5.

                r. Failure to provide shelves at the proper height above the finished floor (min 40 –

                   max 48 inches) in violation of 2010 ADAAG §§ 603 and 603.4.

          Men’s Restroom – Outside Bar Area (ACCESSIBLE STALL)

                s. Providing grab bars of improper horizontal length or spacing as required along the

                   rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

                t. Failure to provide the water closet in the proper position relative to the side wall

                   or partition in violation of 2010 ADAAG §§ 604 and 604.2.

                u. Failure to provide sufficient clear floor space around a water closet without any

                   obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                   603.2.3, 604, 604.3 and 604.3.1.

                v. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

          27.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

   Defendants have failed to eliminate the specific violations set forth in paragraph 26 above.

          28.      Although Defendants are charged with having knowledge of the violations,

   Defendants may not have had actual knowledge of said violations until this Complaint made

   Defendants aware of same.

          29.      To date, the readily achievable barriers and violations of the ADA still exist and

   have not been remedied or altered in such a way as to effectuate compliance with the provisions

   of the ADA.



                                                      27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 22 of 23




          30.     As the owner, lessor, lessee or operator of the Premises, Defendants are required

   to comply with the ADA. To the extent the Premises, or portions thereof, existed and were

   occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

   continuing obligation to remove architectural barriers at the Premises where removal was readily

   achievable, as required by 28 C.F.R. §36.402.

          31.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

   obligation to design and construct such Premises such that it is readily accessible to and usable

   by individuals with disabilities, as required by 28 C.F.R. §36.401.

          32.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304,

   Defendants were required to make the Premises, a place of public accommodation, accessible to

   persons with disabilities by January 28, 1992. As of the date of the filing of this Complaint,

   Defendants have failed to comply with this mandate.

          33.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendants, pursuant to 42 U.S.C. §12205.

          34.     The violations alleged in paragraph 26 above are readily achievable to modify in

   order to bring the Premises and/or Facilities into compliance with the ADA.

          35.     In the instances where the 2010 ADAAG Standards do not apply to the violations

   listed in paragraphs 28 through 32 above, the 1991 ADA Standards apply.

          36.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make them




                                                   27
Case 9:21-cv-80920-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 23 of 23




   readily accessible to and useable by individuals with disabilities to the extent required by the

   ADA and closing the Premises until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendants and requests the

   following injunctive and declaratory relief:

              1. This Court declare that the Premises owned, operated and/or controlled by
                 Defendants are in violation of the ADA;
              2. This Court enter an Order requiring Defendants to alter the Premises and/or its
                 facilities to make them accessible to and usable by individuals with disabilities to
                 the full extent required by Title III of the ADA;
              3. This Court enter an Order directing Defendants to evaluate and neutralize its
                 policies, practices and procedures toward persons with disabilities, for such
                 reasonable time so as to allow Defendants to undertake and complete corrective
                 procedures to the Premises;
              4. This Court award reasonable attorneys’ fees, all costs (including, but not limited
                 to the court costs and expert fees) and other expenses of suit to Plaintiff; and
              5. This Court award such other and further relief as it may deem necessary, just and
                 proper.




   Dated May 21, 2021.

                                         Sconzo Law Office, P.A.
                                         3825 PGA Boulevard, Suite 207
                                         Palm Beach Gardens, FL 33410
                                         Telephone: (561) 729-0940
                                         Facsimile: (561) 491-9459

                                         By: /s/ Gregory S. Sconzo
                                         GREGORY S. SCONZO, ESQUIRE
                                         Florida Bar No.: 0105553
                                         SAMANTHA L. SIMPSON, ESQ.
                                         Florida Bar No.: 1010423
                                         Primary Email: greg@sconzolawoffice.com
                                         Primary Email: samantha@sconzolawoffice.com
                                         Secondary Email: alexa@sconzolawoffice.com




                                                  27
